UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No. 001-09300 Coca-Cola Refreshments USA, Inc. (Exact name of registrant as specified in its charter) One Coca-Cola Plaza Atlanta, Georgia, 30313 (404) 676-2121 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $1.00 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) þ Rule 12h-3(b)(1)(i) þ Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, Coca-Cola Refreshments USA, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: October 15, 2010 By: /s/ William D. Hawkins III Name: William D. Hawkins III Title:Vice President and General Tax Counsel
